*328OPINION

Per Curiam:

Charles Allen Robinson has filed herein a petition applying for a writ of habeas corpus.
The petition contains allegations that on or about October 5, 1955, after a plea of guilty to the charge of robbery he was sentenced to not less than five years and was sent directly to the Nevada State Prison where he is now being detained; that he had been released on parole from said prison on or about December 3, 1957; and that said parole was violated and petitioner was returned to said prison.
The petition specifies that his imprisonment is illegal in that he has completed three years and seven months of his term and that therefore because of the time deductions provided by law, the period of his term expired on or about April 5,1959.
NRS 213.160 provides that if a parole shall be lawfully revoked and the prisoner shall thereafter be returned to the Nevada State Prison, he shall forfeit all previously earned credits for good behavior and shall serve such part of the unexpired term of his original sentence as may be determined by the board.
The petition on its face reveals that the deductions in time for good conduct have been forfeited, and that therefore the minimum term of imprisonment has not yet expired and the petition is silent as to any action by the board reducing such minimum term of imprisonment.
The petition therefore must be and it is hereby ordered dismissed.